Citation Nr: 0115095	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel




INTRODUCTION

The veteran had active service from November 1940 until July 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO), which continued a 
noncompensable rating for the veteran's pes planus.


REMAND

A preliminary review of the record discloses that the veteran 
was afforded VA examinations of his feet in January 1997 and 
August 1999.  However, neither of these examinations report 
the clinical findings necessary to completely evaluate the 
severity of the veteran's per planus under the schedular 
criteria set forth under Diagnostic Code 5276.  For example, 
that Diagnostic Code provides for a 10 percent evaluation for 
bilateral pes planus with findings which include "weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the 
feet," while a 30 percent evaluation is contemplated with 
findings of "objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities."  As such the Board is of the opinion that the 
veteran should be afforded a further examination of his feet.  

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him care for his feet between 
1995 and the present date.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file. 

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

3.  The veteran should be afforded an 
examination of his feet to determine the 
nature and severity of his pes planus.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, and 
the examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  Specifically, the 
examiner is requested specify which 
complaints and clinical findings are due 
to pes planus and to report on the 
presence or absence of weight-bearing 
line over or medial to great toe; inward 
bowing of the tendo achillis; objective 
evidence of marked deformity (pronation, 
abduction, etc.); indication of swelling 
on use; characteristic callosities; and 
pain on manipulation and use of the feet.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veterans claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of additional 
evidence.  If the benefit sough is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




